          Case 1:21-cv-00976-VM Document 17 Filed 07/21/21 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------X
JIAXING LEADOWN FASHION CO. LTD,      :
                                      :
                      Plaintiff,      :      21 Civ. 976 (VM)
                                      :
     - against -                      :          ORDER
                                      :
LYNN BRANDS, LLC, et al.,             :
                                      :
                      Defendants.     :
--------------------------------------X
VICTOR MARRERO, United States District Judge.

       On April 21, 2021, and consistent with the Court’s Individual

Practices, counsel for Defendants sent a three-page premotion letter

to   Plaintiff’s    counsel      identifying        alleged     deficiencies    with       the

Complaint.    On   April       28,   2021,       Plaintiff’s    counsel     responded       by

premotion letter and noted that Plaintiff would amend the Complaint.

(See attached letters.) Plaintiff then filed an Amended Complaint.

(Dkt. No. 9.)

       On May 26, 2021, counsel for Defendants again sent a three-page

premotion     letter      to     Plaintiff’s         counsel      identifying        alleged

deficiencies with the Amended Complaint. Defendants’ counsel stated

that the prior deficiencies identified in the April 21 letter had not

been   resolved    and   attached     the    three-page        April   21   letter    as    an

exhibit. On June 2, 2021, Plaintiff’s counsel responded by letter.

Plaintiff’s     counsel     objected        to     opposing     counsel’s     request       to

incorporate the April 21 letter as an exhibit to the May 26 letter

without first receiving the Court’s permission to exceed the three-

page limit for premotion letters. Plaintiff’s counsel argued that the

Court’s     consideration       of   the     April     21     letter    would   prejudice
         Case 1:21-cv-00976-VM Document 17 Filed 07/21/21 Page 2 of 2



Plaintiff. (See attached letters.)

     The    Court   will   allow   Defendants     to   incorporate    the   April   21

letter as an exhibit to the May 26 letter. However, in order to avoid

undue prejudice to Plaintiff as a result, the Court will also grant

Plaintiff     permission    to     file    an    additional      three-page    letter

responding to Defendants’ arguments raised in the April 21 or May 26

letters. The Court will then resolve Defendants’ anticipated motion to

dismiss the Amended Complaint on the basis of the parties’ premotion

letters.    See   Kapitalforeningen       Lægernes     Invest.   v.   United   Techs.

Corp., 779 F. App’x 69, 70 (2d Cir. 2019) (affirming the district

court’s ruling deeming an exchange of letters as a motion to dismiss).



SO ORDERED.


Dated:      New York, New York
            21 July 2021
                                                ________________________
                                                     VICTOR MARRERO
